Citation Nr: 1013414	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  98-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the Veteran's application to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  The Veteran attended a hearing before 
the undersigned in January 2001.

In July 2001, the Board denied the Veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2002, the Court vacated the Board's July 2001 
decision and remanded the appeal to the Board.  In June 2003, 
the Board remanded the appeal for additional development.  In 
June 2004, the Board denied the Veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
Court.  In September 2005, the Court vacated the Board's June 
2004 decision and remanded the appeal to the Board.

In December 2005, the Board denied the Veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  That decision was appealed to the 
Court.  In July 2006, the Court vacated the Board's December 
2005 decision and remanded the appeal to the Board.  The 
Board granted the Veteran's application to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
in January 2007 and remanded the claim for service connection 
for a psychiatric disorder for further development.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
psychiatric disorder began in service, has been continuous 
since service, and is related to service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his psychiatric disorder had its 
onset in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for a psychiatric 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is at an approximate balance and 
the appeal will be allowed. 
 
The Veteran has a current diagnosis of a psychiatric 
disorder, as reflected in private and VA medical records.  
His most recent diagnosis was at a June 2008 VA examination, 
where he was diagnosed with major depressive disorder.  He 
has also been diagnosed with schizophrenia.  The next 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease.

While in service, in March 1981, the Veteran had a mental 
consultation, apparently because he wanted to leave the 
service.  He related his problems to his office hours and 
described himself as "marked man."  He refused to make eye 
contact because it made him uncomfortable and stated that he 
was disillusioned with the service.  The examiner declined to 
diagnose a psychiatric disorder.  Service treatment records 
contain no other information on the Veteran's mental state 
during service.

The Veteran submitted an extremely detailed June 2006 opinion 
from his private provider.  The provider diagnosed 
schizophrenia indifference type.  He found that the Veteran's 
symptoms in service were consistent with those of the 
Veteran's current disorder.  The Veteran reported that he 
became obsessive about pulling his hair out in service, which 
resulted in bald spots.  However, he did not seek further 
mental health treatment for fear of being ostracized.  This 
continued, according to the Veteran, for at least seven years 
after discharge.  He had numerous problems socializing and 
living a normal life post-discharge.  He attempted to attend 
school but the social aspect was too difficult for him.  He 
went on to marry and divorce two times.  His social and 
family life deteriorated until he was hospitalized in 
1992 for schizophrenia, leading to several years in and out 
of psychiatric hospitals.  The evidence of record confirms 
the Veteran's long history of psychiatric treatment beginning 
in 1992.

As for the Veteran's symptoms prior to 1992, the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as developing a compulsion that he kept 
hidden from others.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Furthermore, the symptoms the Veteran 
reports are, according to the provider, "total[ly]" 
consistent with the diagnosis he was later assigned.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes the 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board finds that June 2006 private opinion is favorable 
evidence in support of the Veteran's claim.  The reasoning 
was carefully explained and the examiner described the facts 
upon which he relied in detail.  As was discussed above, the 
lay evidence provided by the Veteran and relied upon by the 
examiner was credible evidence.  The examiner's discussion of 
the Veteran's long history was thorough and lent much support 
to the Veteran's claim.

In comparison, the Veteran was afforded a VA examination in 
June 2008.  Although the claims file and medical records were 
reviewed, the examiner failed to provide an opinion.  Instead 
of obtaining an opinion from the examiner who conducted the 
June 2008 VA examination, the RO associated an email with the 
claims file which said "draft" across the top and bottom 
several times.  What followed was an opinion which was 
apparently initiated someone who was not the June 2008 VA 
examiner.  No final opinion was ever associated with the 
claims file.  The "draft" opinion was unfavorable to the 
Veteran's claim, finding that the Veteran's in service 
comments about being disillusioned and a marked man did not 
show a specific mental disorder.  No further rationale was 
provided.  Private medical records were not reviewed.

The Board finds this examination and opinion are not 
persuasive evidence that should be afforded much weight in 
this appeal.  It does not appear that the opinion was written 
by the examiner who actually examined the Veteran.  It does 
not appear to be a final, signed, opinion.  The opinion has 
limited bases for its reasons and fails to discuss the 
favorable June 2006 opinion, although this opinion was of 
record at the time of the examination.  In fact, the examiner 
who wrote the opinion did not review any private records at 
all.

Given that the unfavorable evidence is not persuasive, and 
given that the favorable evidence is based on credible lay 
evidence, thorough examination, and careful reasoning, the 
Board finds that service connection for a psychiatric 
disorder should be granted.  There can be no doubt that 
further medical inquiry could be undertaken with a view 
towards development of the claim, particularly with regards 
to obtaining a new VA opinion.  However, such development 
would not materially assist the Board in this determination, 
especially considering that a quality private opinion is 
already of record.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a psychiatric 
disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


